TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00286-CV


                                    J. T. and P. T., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




           FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY,
          NO. 19157, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                Appellants J.T. and P.T. filed their notices of appeal on May 7, 2015 and May 29,

2015, respectively. The appellate record was complete May 29, 2015, making appellants’ brief

due June 18, 2015. On June 17, 2015, counsel for appellants filed a motion for extension of time

to file appellants’ brief.

                Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellants’ brief no later than June 30, 2015. If the brief is not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

                It is ordered on June 18, 2015.
Before Chief Justice Rose, Justices Goodwin and Field